Name: 89/249/EEC: Commission Decision of 5 April 1989 amending Commission Decision 89/171/EEC of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-04-13

 Avis juridique important|31989D024989/249/EEC: Commission Decision of 5 April 1989 amending Commission Decision 89/171/EEC of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid Official Journal L 101 , 13/04/1989 P. 0039 - 0040*****COMMISSION DECISION of 5 April 1989 amending Commission Decision 89/171/EEC of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid (89/249/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last extended by Regulation (EEC) No 1870/88 (2), and in particular Article 5 thereof, Whereas on 1 March 1989 the Commission adopted a Decision concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid (3); Whereas the list of products should be amended to include cheese and pigmeat; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article Annex II to Commission Decision 89/171/EEC of 1 March 1989 hereby replaced by the Annex to this Decision. Done at Brussels, 5 April 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 370, 30. 12. 1986, p. 1, and corrigendum OJ No L 42, 12, 2. 1987, p. 54. (2) OJ No L 168, 1. 7. 1988, p. 7. (3) OJ No L 63, 7. 3. 1989, p. 30. ANNEX 'ANNEX II 1.2 // // // CN code // Descritption // // // 0202 // Meat of bovine animals, frozen // 0203 // Meat of swine, frozen // 0210 // Meat or edible meat offal of all species, salted, in brine, dried or smoked // 0305 // Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish meal fit for human consumption // ex 0402 // Milk and cream, in powder, granules or other solid forms // ex 0405 00 // Butteroil // 0406 // Cheese and curd // 0713 // Dried leguminous vegetables, shelled, whether or not skinned or split // 0806 20 // Dried grapes // ex Chapter 10 // Cereals // 1101 1102 // Cereal flours // 1103 // Cereal, groats, meal and pellets // 1104 // Cereal grains otherwise worked, except rice of CN code 1006; germ of cereals, whole, rolled, flaked or ground // 1106 10 00 // Flour and meal of the dried leguminous vegetables of CN code 0713 // ex 1202 // Ground-nuts // 1509 // Olive oil // ex 1507 ex 1508 ex 1511 ex 1512 ex 1513 ex 1514 ex 1515 // Vegetable oils and their fractions, whether or not refined, but not chemically modified, for human consumption // ex 1602 // Other prepared or preserved meat, meat offal or blood of bovine animals or of swine // ex 1604 13 to 1604 16 // Prepared or preserved fish: sardines, sardinella and brisling or sprats; tunas, skipjack and Atlantic bonito (Sarda spp.); mackerel; anchovies; other // 1701 // Cane or beet sugar and chemically pure sucrose, in solid form // ex 1901 // Food preparations of flour, meal, etc., not elsewhere specified or included // ex 1902 // Uncooked pasta, not stuffed or otherwise prepared // ex 1905 // Sweet biscuits; waffles and wafers // 2002 // Tomatoes prepared or preserved otherwise than by vinegar or acetic acid // ex 2106 10 // Food preparations not elsewhere specified or included; protein concentrates and textured protein substances derived from milk' // //